Exhibit 10.6 PROMISSORY NOTE March 21, 2002$378,161.00 FOR VALUE RECEIVED, Premier Data Services, Inc., a Delaware corporation("Maker"),promises to pay to the order of Sagebrook Technology Partners, L.P. ("Holder"), theprincipal sum of THREE HUNDRED AND SEVENTY EIGHT THOUSAND ONE HUNDRED AND SIXTY-ONE DOLLARS ($378,161.00), together with interest there on as calculated below, at the rate herein specified. 1.Payment Terms.Maker shall make monthly payments of principal and accrued interest on the unpaid principal balance on the first day of each month commencing April 1, 2003.Such monthly payments shall be the greater of $5,402.00 or twenty-seven percent (27%) of Maker's EBIT (hereafter defined).Minimum annual payments made by Maker for each fiscal year of Maker shall total twenty-seven percent (27%) of Maker's EBIT.In the event that monthly payments do not equal such minimum annual amount, the balance for each calendar year shall be payable on each April 1.The first annual payment pursuant to this Note shall be made on April 1, 2003.If Maker's payment of any amount set forth in this section would cause the balance in the cash and cash equivalents accounts on the books of Maker (as such books have historically been maintained) to be less than $200,000 at any time, then the payment made hereunder shall be reduced to the extent necessary to maintain a balance in such accounts of greater than $200,000.For this purpose, EBIT will be computed using the same amounts for earnings, interest and taxes (not including depreciation and amortization) as are used in computing EBITDA under Maker's Management Incentive Plan referred to below.EBIT shall further be increased by increases in executive compensation other than any (i) reasonable increases in base compensation as authorized or hereafter approved by the Compensation Committee of the Maker and consistent with past practice, and (ii) any bonus or other incentive payments made to executive personnel other than as provided for in the Maker's existing Management Incentive Plan.Monthly EBIT will be determined by Maker's internal accounting staff, and annual EBIT shall be determined based on the audited financial statements prepared by Makers' outside accountants. The Maker has issued, or may hereafter issue, other promissory notes to Jacob Baum and Sagebrook Technology Partners, L.P.Such notes are referred to herein as the "Other Notes".In making determinations of eligible EBIT and available cash, it is understood and agreed that the Maker will never pay more than 50% of EBIT as monthly payments nor will it be obligated to make any payments which will reduce its cash to less than $200,000.Accordingly, payments pursuant to this Note and the Other Notes will be prorated to comply with the foregoing requirements. 2.Interest.The unpaid principal balance and accrued but unpaid interest, from time to time outstanding hereunder, shall bear interest from and after the date hereof until maturity at a rate of eight and one-half percent (8 ½%) per annum, accrued and compounded annually on each December 31. 3.Manner of Payment.All amounts due pursuant to this Promissory Note (the "Note") shall be paid in cash or other immediately available funds to Holder at the address set forth below or at such other place as Holder may designate in writing, from time to time, in accordance with the provisions set forth below. 4.Prepayment.Maker, without the prior written consent of Holder, may prepay this Note in whole or in part without any prepayment penalty, premium or fee. 5.Payment in Full.This Note shall terminate upon payment of the full principal amount outstanding hereunder, together with all interest accrued thereon. 6.Conversion.Holder may, at Holder's option, convert all, but not part, of the outstanding balance of this Promissory Note to common stock of the Maker at any time after March 19, 2005.The conversion ratio shall be determined based on evaluation of Premier stock of $.684817848 per share as adjusted for stock splits, stock dividends, combinations of shares, recapitalizations, reclassifications or other similar events. 7.Acceleration. Unless the Holder consents in writing, any issuance of stock by the Maker (excluding employee options and other existing rights to purchase or convert) for a price of less than $0.68 per share, making adjustment for any subsequent stock splits, stock dividends, combinations of shares, recapitalizations, reclassifications or other similar events, shall cause this Promissory Note to accelerate and become due and payable in full. In addition, this Promissory Note will accelerate if any new shareholder (or Affiliated group of shareholders) in a single transaction or series of related transactions, hereafter acquires more than 50 percent of the voting control of the Maker. 8.Default. This Note shall be in default if Maker fails to cure, within fifteen (15)days of receipt of written notice from Holder of default, its failure to make payment of principal or interest due under this Note when the same becomes due and payable. This Note shall also be in default if Maker: (i) shall generally not pay, or shall be unable to pay, its debts as such debts become due; or (ii) shall file, or have filed against it, any proceeding in bankruptcy or any other proceeding under any federal or state statute or rule providing for the relief of debtors, composition of creditors, arrangement, reorganization, receivership, liquidation or any similar event by or against the Maker, that is not dismissed within sixty days after filing. From and after the date of any such default, all principal and interest then due hereunder shall thereafter accrue interest at the rate of twelve percent (12%) per annum. If default shall occur and be continuing and Holder proceeds to enforce or pursue any legal or equitable remedies, Maker agrees to pay all expenses incurred by Holder (including reasonable attorneys' fees) incident to the enforcement of this Note. Maker agrees that Holder may extend the terms for payment or accept partial payment without discharging or releasing Maker from any of its obligations hereunder. 9.Seniority. This Note will be senior to all debt of the Maker (or its predecessor FuGEN, Inc., a Delaware corporation) except existing debt to the Bank of America and any debt used to refinance such Bank of America debt in whole or in part. 10.Non-Recourse Guarantee. This Note is collateralized by pledges of Maker's stock by certain stockholders of Maker pursuant to a separate stock collateralization Agreement. Such stockholders have no liability hereunder except to the extent of their obligations to grant pledges of such stock. Any remedies of Holder against such stockholders shall be limited to foreclosure of such stock. The stockholders' obligations are several and not joint. 11.Security Interest. This Note is further secured by a security interest in all of the assets of the Maker pursuant to a security agreement of even date. The Holder agrees to subordinate its rights pursuant to this security agreement to any institutional loan pursuant to such institutional lender's standard subordination agreement. 12.Financial Reports. So long as any amount remains outstanding hereunder, the Maker will deliver to the Holder such summary monthly financial statements of Maker as are made available to other lenders or non-management shareholders. 13.Miscellaneous. a.
